      Case: 1:20-cv-02624 Document #: 47 Filed: 11/22/20 Page 1 of 1 PageID #:189




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 NATELLA A. SOLOMON,

      Plaintiff,                                  Case No. 1:20-cv-02624

 v.                                               Honorable Steven C. Seeger

 NISSAN MOTOR ACCEPTANCE                          Honorable Jeffrey T. Gilbert
 CORPORATION; EQUIFAX                             Magistrate Judge
 INFORMATION SERVICES LLC;
 EXPERIAN INFORMATION SOLUTIONS,
 INC. and TRANS UNION LLC,

      Defendant.

                         NOTICE OF VOLUNTARY DISMISSAL

         NOW COMES the Plaintiff, NATELLA A. SOLOMON, and pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i), hereby dismissing her claims against Defendant, EQUIFAX INFORMATION

SERVICES LLC, with prejudice, with all parties to bear their own attorney’s fees and cost.



Dated: November 22, 2020                                   Respectfully submitted,

                                                           NATELLA A. SOLOMON

                                                           By: /s/ Mohammed O. Badwan

                                                           Mohammed O. Badwan
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
                                                           Suite 200
                                                           Lombard, Illinois 60148
                                                           +1 630-575-8181
                                                           mbadwan@sulaimanlaw.com
